Name: Commission Regulation (EEC) No 1986/88 of 5 July 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6.-7. 88 Official Journal of the European Communities No L 174/41 COMMISSION REGULATION (EEC) No 1986/88 of 5 July 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the colza and rape seed sector and in particular to ensure that the aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors, of the latest Commission proposals to the Council on prices and related measures ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 1894/88 (8) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 6 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaran ­ teed quantities system and of the prices and related measures for the 1988/89 marketing year. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. Article 2 This Regulation shall enter into force on 6 July 1988 . (2) OJ No L 110, 29 . 4. 1988 , p. 10 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 143, 10 . 6 . 1988 , p . 10 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . (6) OJ No L 176, 1 . 7 . 1987, p . 30. 0 OJ No L 378 , 31 . 12. 1987, p . 27. (*) OJ No L 168 , 1 . 7 . 1988, p . 69 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . ( 10) OJ No L 53, 1 . 3 . 1986, p . 47 . (") OJ No L 183, 3 . 7 . 1987, p . 18 . No L 174/42 Official Journal of the European Communities 6. 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 7 (') 1st period 8 0 2nd period 9 (&gt;) 3rd period io (') 4th period 11 (') 5th period 12 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 3,761 9.55 10,27 173,32 15,44 27,02 1,693 0,000 1 687 0,00 89,44 628,76 0,00 788,14 0,580 0,000 3,832 9,72 10,45 176,75 16,00 27,66 1,755 0,000 1 810 0,00 89,44 639,72 0,00 801,67 0,580 * 0,000 3,832 9,72 10,45 176,75 16,00 27,66 1,755 0,000 1 698 0,00 89,44 634,43 0,00 778,98 0,580 0,000 3,832 9,75 10,49 176,75 16,00 27,60 1,755 0,000 1 516 0,00 89,44 620,02 0,00 751,83 0,580 0,000 2,640 6,96 7,35 119.12 6,52 16,90 0,700 0,000 0 0,00 89,44 435.13 0,00 516,34 0,580 0,000 2,958 8,16 8,62 134,41 8,88 18,25 0,964 0,000 0 0,00 89,44 441,50 0,00 488,66 (*) Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 6. 7. 88 Official Journal of the European Communities No L 174/43 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 7 (') 1st period »(') 2nd period 9 (') 3rd period 10 (') 4th period 110) 5th period 12 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta) \  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 6,261 15,46 16,88 293,48 34,13 48,91 3,771 1,640 ­ 5 680 320,85 474,98 1 014,29 429,31 1 217,45 3,080 2,500 6,332 15,62 , 17,07 296,91 34,69 49,54 3,833 1,640 5 802 320,85 474,98 1 025,25 429,31 1 230,99 3,080 2,500 6,332 15,62 17,07 296,91 34,69 49,54 3,833 1,640 5 690 320,85 474,98 1 019,96 429,31 1 208,29 3,080 2,500 6,332 15,65 17,10 296,91 34,69 49,49 3,833 1,640 5 508 ¢ 320,85 474,98 1 005,55 429,31 1 181,14 3,080 2,500 5,140 12,87 13,96 239,29 25,21 38,79 2,778 1,640 3 993 320,85 474,98 820,66 429,31 945,65 3,080 2,500 5,458 14,06 15,24 254,57 27,57 40,14 3,043 1,640 3 993 320,85 474,98 827,04 429,31 917,97 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 6 . 7 . 88 No L 174/44 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kilograms) 3rd period 4th period U (') Current 7 1st period 8 (') 2nd period 9 0 10 0 5,170 0,000 14,021 5,170 0,000 13,944 5,170 0,000 13,867 5,170 0,000 14,168 3,440 0,000 17,486 } . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : . 44,04 47,99 832,87 117,79 147,07 13,075 8,275 23 518 237,01 33,80 38,35 666,29 91,83 116,70 10,187 5,987 17 961 0,00 33.65 38,15 662,57 90.66 116,01 10,114 5,929 17 536 0,00 33,68 38,17 657,45 89,00 ' 115,33 9,976 5,872 17024 0,00 34,39 38,97 671,90 91,21 117,95 10,223 6,062 17 494 0,00 797,28 1 196,57 797,28 1 181,85 797,28 1 141,28 797,28 1 187,62 530,49 1 464,13  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 483,02 3 382,21 1 393,82 3 382,21 0,00 2 834,27 2 752,23 1 123,63 2 752,23 0,00 2 811,36 2 729,99 1 108,91 2 729,99 0,00 2 760,08 2 680,19 1 066,37 2 680,19 0,00 2 811,68 2 730,30 1 112,71 2 730,30 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) O Subject to . the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 3rd period 10 4th period 11 5th period 12 7 1st period 8 2nd period 9 2,066300 2,327030 43,461600 7,019490 7,93^370 0,772667 0,668924 1 557,53 169,00400 171,71000 138,59600 2,055100 2,316100 43,423500 7,036650 7,972140 0,774009 0,672905 1 573,66 173,94800 174,04100 139,67800 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,077360 2,339580 43,494700 7,001140 7,894470 0,771869 0,664908 1 541,39 165,80000 169,38700 137,38700 2,073770 ' 2,334890 43,487500 7,007210 7,909410 0,772139 0,666341 1 546,53 166,47000 170,09700 137,81700 2,069990 2,330770 43,475300 7,013240 7,923450 0,772464 0,667656 1 552,30 167,49600 170,90600 138,21400 2,066300 2,327030 43,461600 7,019490 7,935370 0,772667 0,668924 1 557,53 169,00400 171,71000 138,59600